            Case 1:20-mr-00644-JFR Document 6 Filed 07/08/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF NEW MEXICO

 IN THE MATTER OF                             )
 THE EXTRADITION OF                           )
 CESAR HORACIO                                )        No 20-MR-644
 DUARTE JAQUEZ.                               )


                            MOTION TO UNSEAL COMPLAINT

       The United States of America, by and through its attorney, Alexander M.M. Uballez,

Assistant United States Attorney for the District of New Mexico, appearing on behalf of the

United States in fulfilling its treaty obligation to Mexico, respectfully moves this Court for an

Order unsealing the Complaint, any supporting documents and docket entries, and the Arrest

Warrant in the above-captioned case. In support of this motion, the United States submits as

follows:

       1.      This case involves the request submitted by the Government Mexico for the

extradition of Cesar Horacio Duarte Jaquez (“Duarte” or the “fugitive”).

       2.      On April 24, 2020, the Honorable John F. Robbenhaar, United States Magistrate

Judge, issued an arrest warrant for Duarte pursuant to 18 U.S.C. § 3184. This Court also issued

an order sealing those documents for fear that public disclosure of the Complaint and related

materials would jeopardize plans to secure the fugitive’s arrest.

       3.      On July 8, 2020, the United States Marshals Service arrested Duarte in Miami,

Florida. Therefore, there is no further need for the Complaint, any supporting documents and

docket entries, and the Arrest Warrant in the above-captioned case to remain sealed.

       WHEREFORE, the United States of America respectfully requests that the Court issue an

Order unsealing the Complaint filed in this matter on April 24, 2020, as well as any supporting

                                                  1
          Case 1:20-mr-00644-JFR Document 6 Filed 07/08/20 Page 2 of 2



documents and docket entries, the Arrest Warrant until further order of this Court or another

court. A proposed Order is submitted herewith.

       RESPECTFULLY SUBMITTED this 8th day of July, 2020,




                                                 2
